 

 

 

 

 

 

COFFEE PACIFICA INC.

Suite 1210 1200 West 73rd Avenue, Vancouver, BC Canada V6P 6G5 Tel: (604) 264
8012 Fax: (604) 264 8006

Email: shailen@coffeepacifica.com, Website: www.coffeepacifica.com



 

November 8, 2006

 



PRIVATE & CONFIDENTIAL

 



Mr. David L. Kugelman

O/A Atlanta Capital Partners

507 North Little Victoria Road

Woodstock, GA 30189



Dear David;



RE: ENGAGEMENT FOR INVESTOR RELATIONS SERVICES



This letter agreement (the "Agreement") sets forth the services to be provided
by David L. Kugelman ("Consultant") to Coffee Pacifica, Inc. (the "Company") and
the terms and conditions under which such services shall be performed (the
"Engagement").

1. Engagement. Subject to the terms set forth herein, the Company hereby engages
Consultant as the Investor Relations consultant of the Company and Consultant
hereby accepts the position of Investor Relations Consultant effective as of
November 8, 2006 (the "Effective Date").



2. Duties. Consultant will perform such duties customarily performed by the
Investor Relations and such other duties as reasonably requested by the Company
in performance of the investor related services.

These duties will include answering investor enquires and providing information
about the Company that is in the public domain, weekly report of the telephone
call received and made and supplying and maintaining 1-800 telephone service. It
is understood that Consultant has other client responsibilities but that he does
not anticipate any significant time conflicts, will not accept any significant
new engagements and will devote the time and attention necessary to fulfill
these duties to the Company.



3. Term. The term of Consultant Engagement hereunder shall commence on the
Effective Date and shall continue on a bi-annual (six month) basis until
terminated by either party upon thirty days prior written notice to the other
party. In the event of termination prior to the end of a calendar month, the
Company shall pay Consultant the pro rata fees for the portion of the month that
the Engagement was effective.



4. Compensation. The Company shall make payment to Consultant, in arrears, on
May 8, 2007 one hundred and fifty thousand (150,000) restricted Rule 144 shares.



5. Expense Reimbursement. Consultant will be entitled to reimbursement for
reasonable out-of-pocket expenses which are approved by the Company in writing
prior to been incurred. Payment will only be made upon receipt of original
invoices of the expenses incurred.



7. Severance Payment. If the Engagement is terminated either by the Company or
Consultant, Consultant shall not be eligible to receive any severance payment.



8. Confidential Information, Rights and Duties.



(a) Consultant specifically agrees that he shall not at any time, either during
or subsequent to the term of the Engagement, in any fashion, form or manner,
either directly or indirectly, unless expressly consented to in writing by the
Company, use, divulge, disclose or communicate to any person or entity any
confidential information of any kind, nature or description concerning any
matters affecting or relating to the business of the Company, including, but not
limited to: the Company's sales and marketing methods, programs and related
data, or other written records used in the Company's business; the Company's
computer processes, programs and codes; the names, addresses, buying habits or
practices of any of its clients or customers; compensation paid to other
employees and independent contractors and other terms of any employment or
contractual relationships; or any other confidential information of, about or
concerning the business of the Company, its manner of operations, or other data
of any kind, nature or description. The parties to this Agreement hereby
stipulate that, as between them, the above information and items are important,
material and confidential trade secrets that affect the successful conduct of
the Company's business and its good will, and that any breach of any term of
this section is a material breach of this Agreement. All equipment, notebooks,
documents, memoranda, reports, files, samples, books, correspondence, lists or
other written and graphic records, and the like, including tangible or
intangible computer programs, records and data, affecting or relating to the
business of the Company, which Consultant might prepare, use, construct,
observe, posses or control, shall be and shall remain the Company/s sole
property.



(b) For purposes of this Agreement, the term "confidential information" shall
not include any information that: (i) has been made public by the Company (other
than by acts of Consultant in violation of this Agreement or other obligation of
confidentiality); (ii) Consultant is legally compelled to disclose; provided
that Consultant notifies the Company of such proposed disclosure in as far in
advance of its disclosure as is practicable and uses their best efforts to
obtain assurances that confidential treatment will be accorded to such
information; or (iii)is otherwise publicly available other than through
disclosure by a party in breach of a confidentiality obligation with respect
thereto.



(c) Any wrongful interference with the Company's business, property,
confidential information, trade secrets, clients, customers, employees or
independent contractors by Consultant or any of their agents after the term of
the Engagement shall be treated and acknowledged by the parties as a material
breach of this Agreement.



(d) Consultant's duties under this Section 8 shall survive termination of the
Engagement. Consultant acknowledge that a remedy at law for any breach or
threatened breach by Consultant of the provisions of this Section 8 would be
inadequate, and Consultant therefore agrees that the Company shall be entitled
to injunctive relief in case of any such breach or threatened breach.



12. General Provisions.



(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery or duly sent by certified
mail, postage prepaid; by an overnight delivery service, charges prepaid; or by
confirmed telecopy, to the Company at its primary office location and to
Consultant at the following address: 507 North Little Victoria Road, Woodstock
Georgia, 30189.



(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein



(c) Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

(d) Complete Agreement. This Agreement to be effective upon the Effective Date
constitute the entire agreement between Consultant and the Company and it is the
complete, final, and exclusive embodiment of their agreement and supersedes any
prior agreement written or otherwise between Consultant and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation other than those expressly contained herein or
therein, and it cannot be modified or amended except in a writing signed by
Consultant and the Chief Executive Officer of the Company.



(e) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement or plan.



(f) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or thereof nor to
affect the meaning thereof.

(g) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Consultant and the Company and their respective
successors, assigns, heirs, executors and administrators, except that Consultant
may not assign any of their duties hereunder and may not assign any of their
rights hereunder without the written consent of the Company.



(h) Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys' fees and costs incurred in
connection with such action. In no event, will a party entitled to reimbursement
be reimbursed later than six months following the close of the calendar year in
which in such action is finally resolved.



(j) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Nevada as applied to contracts excluding the rules on conflicts of law.



If you are in agreement with the terms set forth herein, please read, sign and
return a copy of this Agreement to me at the address noted above.



Yours truly,



/s/ Shailen Singh

Shailen Singh

President



Read, Accepted and Agreed to:



/s/ David Kugelman



David L Kugelman